Citation Nr: 0504075	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  95-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for undifferentiated 
schizophrenia, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

J.A.J., M.D.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had verified active service from February 1975 to 
October 1978.  

In August 1994, the RO denied the veteran's claim for a 
rating in excess of 70 percent for undifferentiated 
schizophrenia, and for TDIU.  The veteran appealed to the 
Board of Veterans' Appeals (Board).  The Board denied his 
appeal in November 2001.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2002, the parties to the appeal filed a Joint Motion 
for Remand and to Stay Further Proceedings (Joint Motion).  
The parties agreed that the Board's decision should be 
vacated, and the matter remanded, because the Board had not 
fulfilled its duty to assist the veteran; more specifically, 
because the Board had failed to seek or obtain treatment 
records from the veteran's fee-basis psychiatrist, and 
records from the Social Security Administration (SSA).  By an 
October 2002 Order, the Court granted the Joint Motion, 
thereby vacating the Board's November 2001 decision and 
remanding the matter to the Board.

In May 2003, the Board remanded the veteran's claims to the 
RO for additional development.  The case was returned to the 
Board in July 2004.  The Board granted the veteran's 
representative's motion for additional time for the 
submission of evidence in November 2004, and a written brief 
was submitted in January 2005.


FINDINGS OF FACT

1.  In August 1994, the veteran filed a claim for an 
increased rating for his service-connected schizophrenia; he 
also filed a claim for TDIU on the same date.


2.  The veteran's only service-connected disability, 
undifferentiated schizophrenia, has been evaluated as 70 
percent disabling since December 1986.

3.  The veteran's service-connected schizophrenia precludes 
him from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The "old" criteria for a 100 percent schedular 
evaluation for undifferentiated schizophrenia have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7 
(2004); 38 C.F.R. §§ 4.16, 4.132 (Diagnostic Code 9204) 
(1996).

2.  The veteran's claim for TDIU is moot.  38 U.S.C.A. 
§§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2004); 
38 C.F.R. § 4.16 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a total (100 percent) evaluation for 
service-connected undifferentiated schizophrenia.  He 
maintains that the condition is productive of total social 
and occupational impairment, and that it precludes him from 
securing or following a substantially gainful occupation.

I.  Increased Schedular Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Undifferentiated schizophrenia is evaluated in accordance 
with the criteria set forth in 38 C.F.R. part 4, Diagnostic 
Code 9204.  Amendments to those criteria became effective on 
November 7, 1996, while the veteran's appeal was pending.  
See Schedule for Rating Disabilities; Mental Disorders, 61 
Fed. Reg. 52,695 (1996).  

Under the "old" criteria, a 70 percent rating was warranted 
for undifferentiated schizophrenia if the disorder was 
manifested by symptoms that were productive of severe 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9204 (1996).  A total (100) percent 
rating was warranted if the condition was manifested by 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  Id.  A 100 percent rating was 
also warranted if the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precluded the claimant 
from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c) (1996).

Following a thorough review of the record in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports the assignment of a 
total (100) percent schedular evaluation for the veteran's 
undifferentiated schizophrenia under the "old" criteria.  
Notably, the record on appeal contains some evidence 
unfavorable to the veteran's claim.  Evidence in the file 
shows, for example, that when the veteran was examined for VA 
compensation purposes in October 1995, his speech was clear 
and coherent, he was not hallucinating, and he had a global 
assessment of functioning (GAF) score of 60.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (indicating that GAF 
scores in the range of 51-60 are to be assigned when there 
are "moderate" symptoms or "moderate" difficulty in 
social, occupational, or school functioning).  But the record 
also contains evidence favorable to the veteran's claim, 
including records and testimony from the veteran's treating 
psychiatrist, dating back to 1994, indicating that the 
veteran has no social and industrial adaptability, and that 
he has a GAF score in the range of 30-40.  Id. (indicating 
that scores in the range of 31-40 are to be assigned when 
there is some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood).  The record 
also shows that the veteran has been in receipt of SSA 
disability benefits for many years, due to chronic 
schizophrenia, and the report of a December 2003 VA 
examination shows that the veteran has a current GAF score of 
40 and that "he is not employable and capable of procuring 
or keeping a substantial gainful employment."  Under the 
circumstances, the Board is satisfied that the veteran's 
service-connected schizophrenia precludes him from securing 
or following a substantially gainful occupation.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 4.3 (2004).  Accordingly, and 
because schizophrenia is the veteran's only service-connected 
disability-and is presently evaluated as 70 percent 
disabling-the Board will grant a 100 percent schedular 
rating under former 38 C.F.R. § 4.16(c).

Because the Board is granting the maximum benefit available 
on this appeal, there is no need to examine the matter of the 
rating that the veteran would be entitled to under the 
"new" criteria.  Nor is there any need to engage in any 
analysis with respect to whether the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), have been 
satisfied.  Those matters are moot.

II.  TDIU

Under the law, TDIU cannot be awarded to a veteran who is 
already in receipt of a 100 percent schedular rating.  See 
38 C.F.R. § 4.16(a) (2004) (TDIU may be awarded "where the 
schedular rating is less than total . . .."); 38 C.F.R. 
§ 4.16(a), (c) (1996) (to the same effect).  Nevertheless, an 
award of a 100 schedular rating does not necessarily moot a 
simultaneously pending claim for TDIU.  If, for example, a 
veteran files a claim for TDIU, and then later files a claim 
for an increased (total) schedular rating, and a total 
schedular rating is granted, a question may still remain as 
to whether he is entitled to TDIU for any period prior to the 
date that the 100 percent schedular rating is effective.

Under the particular facts presented here, the Board finds 
that the veteran's claim for TDIU is indeed moot.  As noted 
above, the Board is granting the veteran a 100 percent rating 
under the schedule.  See discussion, supra.  The record shows 
that he filed his most recent claims for increased rating and 
for TDIU on the same date in August 1994.  Both types of 
awards are governed by the same effective date rules.  See 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  
Further, the "old" criteria in effect prior to November 7, 
1996 did not permit an award of TDIU under circumstances 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the claimant from securing or 
following a substantially gainful occupation.  Rather, in 
that situation, the law directed that a 100 percent 
evaluation be assigned under the schedule.  38 C.F.R. 
§ 4.16(c) (1996).  For all of these reasons, it is the 
Board's conclusion that further consideration of the TDIU 
claim could not possibly result in any additional monetary 
benefit to the veteran.  The matter is therefore moot, and 
will be dismissed.


ORDER

A 100 percent rating for undifferentiated schizophrenia is 
granted under the "old" criteria, subject to the law and 
regulations governing the award of monetary benefits.

The claim for TDIU is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


